Title: To George Washington from Brigadier General William Heath, 6 March 1776
From: Heath, William
To: Washington, George



March 6th 1776

Visited the Guards Yesterday Afternoon, found them in Good Order, But Some of them, deficient in their number, Occasioned by the Extraordinary Drafts from Some of the Brigades. I gave Orders for the Grand Rounds at Eleven—Visiting Rounds at Three, Patroles Between each Relief, The Guards in the out Posts were reinforced in the Evening, Officers of the Day Report that in the Night they found the Guards Vigilant and Sentinels Alert.
Six Sentinels from the Enemy on Bunkers Hill were Posted last Night at Charles town Neck, at the place where their advance Guard was Posted the last Fall, Ambrasures were Also Opening yesterday in the Parapet on Bunkers Hill next to Mistake

River, Several of the Enemy were Seen yesterday Afternoon on Nodles Island, who appeared to be admeasuring, or laying out a work.

W. Heath Brigr Genl of the Day

